Pfeifer, J.,
concurring.
{¶ 18} I concur in the majority opinion. I write separately to emphasize that the issue involved in this case should be resolved outside the legal system. If the allegations against the bureau, that it used a 30 percent reduction and outdated mortality tables to calculate lump-sum payments for Cristino and other members of the class, are true, the bureau should stop contesting this case. It should properly calculate the lump-sum payments for the members of the class and make additional payments as required. Despite some high-profile misadventures investing in rare coins and other unusual assets, the bureau’s balance sheet is sufficiently strong to enable it to pay Ohio’s most seriously injured workers the full present value of their permanent total disability benefits.
Bashein & Bashein Co., L.P.A., and W. Craig Bashein; Paul W. Flowers Co., L.P.A., and Paul W. Flowers; and Plevin Gallucci and Frank Gallucei III, for appellees.
Cavitch, Familo, Durkin & Frutkin, Ronald D. Holman II, Michael C. Cohan, Alexander E. Goetsch, and Jeffrey W. Gallup; and Marc Dann, Attorney General, William P. Marshall, Solicitor General, Benjamin C. Mizer and Stephen P. Carney, Deputy Solicitors, Jason Patrick Small, Assistant Solicitor, and Mark E. Mastrangelo, Assistant Attorney General, for appellants.